Name: Commission Regulation (EEC) No 2067/91 of 15 July 1991 fixing the export refunds on beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 7 . 91 Official Journal of the European Communities No L 191 /5 COMMISSION REGULATION (EEC) No 2067/91 of 15 July 1991 fixing the export refunds on beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, and other bovines of a live weight of at least 250 kilo ­ grams should be granted ; whereas experience gained in recent years has shown that it is advisable to treat live pure-bred breeding animals of a weight of at least 250 kilograms for females and 300 kilograms for males in an identical manner to other bovine animals, while subjec ­ ting them to certain special administrative formalities ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 18 thereof, Whereas export refunds should be granted for certain destinations on certain fresh or chilled meat listed in Annex I under CN code 0201 , on certain frozen meat listed in Annex I under CN code 0202, on certain meat or offal listed in Annex I under CN code 0206 and on certain other prepared or preserved meat or offal listed in Annex I under CN code 1602 50 10 ; Having regard to the opinion of the Monetary Committee, Whereas Article 18 of Regulation (EEC) No 805/68 provides that the difference between prices on the world market for the products listed in Article 1 of that Regula ­ tion and prices for those products within the Community may be covered by an export refund ; Whereas, in view of the wide differences in products covered by the CN codes 0201 20 90 700 and 0202 20 90 100 used for refund purposes, the refund should only be granted on cuts in which the weight of bone does not exceed one third ; Whereas Council Regulation (EEC) No 885/68 (3), as last amended by Regulation (EEC) No 427/77 (4), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas a minimum content of lean bovine meat should be fixed for boneless cuts wrapped individually and covered by CN codes 0201 30 and 0202 30 ; Whereas Regulation (EEC) No 32/82 Q, as last amended by Regulation (EEC) No 3169/87 (6), Regulation (EEC) No 1964/82 Q, as amended by Regulation (EEC) No 3169/87, and Regulation (EEC) No 2388/84 (8), as last amended by Regulation (EEC) No 3988/87 (9), lay down the conditions for granting special export refunds for certain cuts of beef and veal and certain preserved beef and veal products ; Whereas refunds should also be granted on fresh or frozen boned or boneless pieces, even where each piece is not individually wrapped, and on minced meat, and the wording of the tariff subheadings for fresh boned or bone ­ less pieces specified ; Whereas it follows from applying those rules and criteria to the foreseeable situation on the market in beef and veal that the refund should be as set out below : Whereas, in the case of meat of bovine animals, boned or boneless, salted and dried, there are traditional trade flows to Switzerland ; whereas to allow this trade to continue, the refund should be set to cover the difference between prices on the Swiss market and export prices in the Member States ; whereas there are possibilities for export ­ ing such meat and also salted, smoked and dried meat to certain African, Near and Middle Eastern countries ; whereas a refund should accordingly be set ; Whereas given the current market situation in the Community and the possibilities of disposal in certain third countries, in particular export refunds on adult male bovine animals of a live weight of at least 300 kilograms (') OJ No L 148 , 28 . 6. 1968, p. 24 . (2) OJ No L 150, 15. 6. 1991 , p. 16 . (') OJ No L 156, 4. 7 . 1968 , p. 2. (4) OJ No L 61 , 5 . 3 . 1977, p. 16 . (') OJ No L 4, 8 . 1 . 1982, p. 11 . (6) OJ No L 301 , 24. 10 . 1987, p . 21 . Whereas, in the case of certain other cuts and preserves of meat or offal shown in Annex I under CN code 1 602 50 90, Community participation in international trade may be maintained by granting a refund corres ­ ponding to that at present available ; O OJ No L 212, 21 . 7. 1982, p. 48 . M OJ No L 221 , 18 . 8 . 1984, p. 28 . 0 OJ No L 376, 31 . 12. 1987, p . 31 . No L 191 /6 Official Journal of the European Communities 16 . 7. 91 Whereas, in the case of other beef and veal products, a refund need not be fixed since Community participation in world trade is not significant ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of . 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 ('), as last amended by Regula ­ tion (EEC) No 2205/90 (2),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EEC) No 1436/91 (4); establishes the agricultural product nomenclature for the purposes of export refunds ; Whereas, in order to simplify customs export formalities for operators, the refunds on all frozen cuts should be brought in line with those on fresh or chilled cuts other than those from adult male bovine animals, except in the case of certain frozen beef held by the intervention agen ­ cies that is to be exported under Commission Regulations (EEC) No 243/90 0 and (EEC) No 676/90 (6) ; Whereas experience has shown that in certain cases it is often difficult to determine the relevant quantities of bovine and other meat contained in prepared or preserved meat covered by CN code 1 602 50 ; whereas products of the bovine species alone should accordingly be set apart and a new heading should be created for mixtures of meats or offals ; whereas control over products other than mixtures of meat or offal should be reinforced by making the granting of refunds on these products conditional on manufacturer under the arrangements provided for in Article 4 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products f), as amended by Regula ­ tion (EEC) No 2026/83 (8); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The list of products on which the export refund referred to in Article 18 of Regulation (EEC) No 805/68 is granted and the amount of that refund shall be as set out in Annex hereto. Article 2 This Regulation shall enter into force on 16 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6 . 1985, p. 1 . (2) OJ No L 201 , 31 . 7. 1990, p. 9 . P) OJ No L 366, 24. 12. 1987, p. 1 . (4) OJ No L 137, 31 . 5. 1991 , p. 21 . 0 OJ No L 27, 31 . 1 . 1990, p. 8 . (j OJ No L 75, 21 . 3 . 1990, p. 8 . 0 OJ No L 62, 7 . 3 . 1980, p . 5 . (j OJ No L 199 , 22. 7 . 1983, p . 12. 16. 7. 91 Official Journal of the European Communities No L 191 /7 ANNEX (ECU/100 kg) Product code Destination f7) Amount of . refund (8)  Live weight  010210 00 190 010210 00 390 0102 90 31 900 0102 90 33 900 0102 90 35 900 0102 90 37 900 01 01 02 03 04 02 03 04 02 03 04 02 03 04 96,00 96,00 85,50 55,50 25,50 85,50 55,50 25,50 101,50 73,00 34,50 101,50 73,00 34,50  Net weight  0201 10 10 100 0201 10 10 900 0201 10 90 1 10 (') 0201 10 90 190 0201 10 90 910 (') ' 0201 10 90 990 0201 20 21 000 02 03 04 02 03 04 02 03 04 02 03 04 02 03 04 02 03 04 02 03 04 92,00 65,00 32,50 126,50 88,00 44,00 124,50 85,00 42,50 92,00 65,00 32,50 171,50 115,00 57,50 126,50 88,00 44,00 126,50 88,00 44,00 No L 191 /8 Official Journal of the European Communities 16 . 7 . 91 (ECU/100 kg) Product code Destination 0 Amount of refund (8)  Net weight  0201 20 29 100 (') 0201 20 29 900 0201 20 31 000 0201 20 39 100 ( ¢) 0201 20 39 900 0201 20 51 100 0201 20 51 900 0201 20 59 HOC) 0201 20 59 190 0201 20 59 910 (') 0201 20 59 990 0201 20 90 700 0201 30 00 050 (4) 0201 30 00 100 (2) 0201 30 00 150 (6) 0201 30 00 190 (6) 02 03 04 02 03 04 02 03 04 02 03 04 02 03 04 02 03 04 02 03 04 02 03 04 02 03 04 02 03 04 02 03 04 02 03 04 05 02 03 04 06 02 03 04 06 07 02 03 04 06 07 171,50 115,00 57,50 126,50 88,00 44,00 92,00 65,00 32,50 124,50 85,00 42,50 92,00 65,00 32,50 161,00 110,50 56,00 92,00 65,00 32,50 218,50 146,00 73,00 161,00 110,50 56,00 124,50 85,00 42,50 92,00 65,00 32,50 92,00 65,00 32,50 112,00 312,00 208,50 104,50 266,50 165,00 125,00 62,50 144,50 90,00 128,00 84,00 42,00 102,50 90,00 16. 7. 91 Official Journal of the European Communities No L 191 /9 (ECU/100 kg) Product code Destination f) Amount of refund (8)  Net weight  0202 10 00 100 0202 10 00 900 0202 20 10 000 0202 20 30 000 0202 20 50 100 0202 20 50 900 0202 20 90 100 0202 30 90 100 (4) 0202 30 90 400 (6) 0202 30 90 500 0 0202 30 90 900 0206 10 95 000 0206 29 91 000 0210 20 90 100 0210 20 90 300 0210 20 90 500 (3) 1602 50 10 120 1602 50 10 140 02 03 04 02 03 04 02 03 04 02 03 04 02 03 04 02 03 04 02 03 04 05 02 03 04 06 07 02 03 04 06 07 07 02 03 04 06 02 03 04 06 08 09 02 02 02 03 04 02 03 04 92,00 65,00 32,50 126,50 88,00 44,00 126,50 (,0) 88,00 44,00 92,00 (10) 65,00 32,50 161,00 (10) 110,50 56,00 92,00 65,00 32,50 92,00 65,00 32,50 112,00 165,00 (10) 1 25,00 (10) 62,50 ( ,0) 144,50 (10) 90,00 (10) 128,00 84,00 42,00 102,50 90,00 90,00 128,00 84,00 42,00 102,50 128,00 84,00 42,00 102,50 102,50 60,50 128,00 128,00 134,50 (') 108,00 0 108,00 0 119,500 96,00 O 96,00 O No L 191 / 10 Official Journal of the European Communities 16. 7. 91 (ECU/100 kg) Product code Destination Q Amount of refund (8) I  Net weight  1602 50 10 160 1602 50 10 170 1602 50 10 190 1602 50 10 240 1602 50 10 260 1602 50 10 280 1602 50 90 120 1602 50 90 130 1602 50 90 190 1602 50 90 320 1602 50 90 330 1602 50 90 390 1602 50 90 520 1602 5090 530 1602 50 90 590 1602 50 90 610 1602 50 90 620 1602 50 90 700 1602 50 90 800 1602 50 90 900 02 03 04 02 03 04 02 03 04 02 03 04 02 03 04 02 03 04 01 01 01 . 01 01 01 01 01 01 01 01 01 01 01 96,00 O 77,00 (') 77,00 (9) 63,50 (') 51,00 0 51,00 0 63,50 51,00 51,00 36,00 36,00 36,00 26,00 26,00 26,00 16,00 16,00 16,00 116,00 0 73,00 (9) 36,00 103,00 0 65,00 (') 36,00 77,00 0 48,50 (') 36,00 36,00 16,00 36,00 26,00 16,00 (') Entry under this subheading is subject to the submission of the certificate appearing in the Annex to Commis ­ sion Regulation (EEC) No 32/82. (2) Entry under this subheading is subject to compliance with the condition laid down in Commission Regulation (EEC) No 1964/82. (3) The refund on beef in brine is granted on the net weight of the meat, after deduction of the weight of the brine . (4) OJ No L 336, 29 . 12. 1979 , p . 44. 0 OJ No L 221 , 19. 8 . 1984, p. 28 . (6) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ No L 210, 1 . 8 . 1986, p . 39). 0 The destinations are as follows : 01 Third countries. 02 North African, Near and Middle East third countries, West, Central East and South African third countries, except Cyprus, Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia. 03 European third countries, the Canary Islands, Ceuta, Melilla, Cyprus, Greenland, Pakistan, Sri Lanka, Burma, Thailand, Vietnam, Indonesia, the Philippines, China, North Korea and Hong Kong and the destinations referred to in Article 34 of Commission Regulation (EEC) No 3665/87 (OJ No L 351 , 14. 12. 1987, p. 1 ), except Austria, Sweden and Switzerland . 04 Austria, Sweden and Switzerland. 05 The United States of America, carried out in accordance with Commission Regulation (EEC) No 2973/79 (Oj No L 336, 29. 12. 1979, p. 44). 06 French Polynesia and New Caledonia. 07 Canada. 08 North, West, Central, East and South African third countries, except Botswana, Kenya, Madagascar, Swazi ­ land, Zimbabwe and Namibia. 09 Switzerland . 16 . 7. 91 Official Journal of the European Communities No L 191 /11 (*) Article 7 of Regulation (EEC) No 885/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries. C) The refund is granted only on products manufactured under the arrangement provided for in Article 4 of Council Regulation (EEC) No 565/80 . ( 10) Excluding frozen meat exported under Regulations (EEC). No 243/90, (EEC) No 676/90, (EEC) No 1680/90 and (EEC) No 1682/90. However, in the case of exports under Regulations (EEC) No 1680/90 and (EEC) No 1682/90, the export refunds set out in the Annex to Regulation (EEC) No 1309/90 should be applied . NB : The countries are as defined in Commission Regulation (EEC) No 91 /91 (OJ No L 11 , 16 . 1 . 1991 , p. 5). The descriptions corresponding to the product codes and the footnotes are set out in Commission Regulation (EEC) No 3846/87 as amended.